343 F.2d 759
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.IRVINGTON MOTORS, INC., Respondent.
No. 15089.
United States Court of Appeals Third Circuit.
Argued March 19, 1965.Decided April 6, 1965.

Stephen B. Goldberg, N.L.R.B., Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Leo N. McGuire, Attorney, N.L.R.B., on the brief), for petitioner.
Edward N. Schwartz, Newark, N.J., for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
From substantial evidence on the whole case the Board here found that the Respondent by unilaterally changing working conditions relating to pay for double shifts and sales quotas without notice to or consultation with its employees' lawfully designated bargaining representative and by failing, within the meaning of Section 8(d) of the Act, to confer in good faith with respect to the negotiation of an agreement, had engaged in unfair labor practices within the meaning of Section 8(a)(5) and (1) of the Act.


2
The Board's petition for enforcement of its order will be granted.  The Board will present a proposed decree.